DETAILED ACTION
                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 23rd, 2021.  Claims 1-12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.
                                                      
		                    Interview Summary
Examiner discussed with Applicant’s representative amending the claims as previously discussed in the Office Action mailed on October 7th, 2020 and with the added recitation of dependent claim 11 in view of the newly-cited prior art to Metspalu et al. (US 2001/0003043) in the IDS filed December 23rd, 2021.  Examiner discussed that the newly-cited prior art provided to read over the previously-indicated allowable subject matter of the claims, but did not appear to teach or fairly suggest the subject matter of dependent claim 11.  Applicant’s representative asked for a written Office Action to be issued so that Applicant may review the Office Action before responding.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	1) Means for absorbing light…as in claim 3.
	2) Means for deflecting light…as in claim 6.
By way of Applicant’s specification, such “means for” recitations are interpreted to correspond with the following structure(s) and equivalents thereof:

	1) Organic or inorganic dye dispersed in a layer, and equivalents thereof (par. [0057], for example)
	2) A prism or grating and equivalents thereof (pars.[0025,0064], for example).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner refers Applicant to those amendments agreed upon in the Office Action mailed on October 7th, 2020, which provided to clearly establish first and second portions for these elements.  
Likewise amendments are necessary throughout the relevant dependent claims where such portions are mentioned, and clarifying amendments can also be referenced with respect to the Office Action mailed on October 7th, 2020.

Claims 2-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 2 is not clearly understood as while the claim recites an index-matching layer, the recitation goes on to confound the “matching” notion by providing “…the index-matching layer having a refractive index smaller than the refractive index of the waveguide material.”  
Clarification as to the sought index-matching layer or other, non-matching layer to be added to the device of claim 1 is required.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the absorption layer".  There is insufficient antecedent basis for this limitation in the claim and it is unclear what element is being referenced with respect to the sought extended distance claimed.  Examiner notes that claim 3 provides a “means for absorbing.”


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation to the wedge waveguide is indefinitely provided for herein.  Base independent claim 1 provides that the waveguide is a plate of material and has top and bottom faces, wherein the present recitation to the “wedge waveguide” does not reference such language and therein further describe these elements so as to define a more particular waveguide plate of material that is a wedge waveguide.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 6, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Metspalu et al. (US 2001/0003043), hereafter Metspalu.
With regard to claim 1, Metspalu discloses a biochip device comprising a multimode waveguide 1 that is a plate of material with a thickness in a range supporting multiple light-propagating modes at the excitation wavelength, the multimode waveguide having a top face and a bottom face, and a portion carrying chromophore elements (fluorescently-labeled nucleotides/biopolymer array such as those included in a left-hand region of the waveguide support; see figs. 1-4) emitting fluorescence as claimed and being used for detecting molecular attachments (pars. [0001,0012-0013,0017], figs. .
                                   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metspalu in view of Weisbuch (US 2005/0201899).
Metspalu has been discussed above.
Metspalu does not specifically disclose that the device further comprises a means for absorbing as recited therein.
Weisbuch discloses a device for supporting chromophore elements (abstract).  Weisbuch discloses that means for absorbing are provided in the form of dyes dispersed in layer 12 so as to provide a filtering functionality and having efficiency in luminescence that is particularly low in the spectral band under consideration so as to convert the interfering guided light into heat (pars. [0019,0060], figs., for example).
It would have been obvious to modify Metspalu to include a means for absorbing light such as taught by Weisbuch in order to provide a filtering functionality and having efficiency in luminescence that is particularly low in the spectral band under .


Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metspalu in view of Dahne et al. (USPN 4,746,179), hereafter Dahne.
Metspalu has been discussed above.
Metspalu does not specifically disclose a waveguide as a wedge waveguide, as claimed.
Dahne discloses a waveguide to be used as an optical probe in multiple internal reflection spectroscopic analysis, wherein the waveguide is provided a wedge waveguide having top and bottom faces and a side edge connecting the top and bottom faces and wherein the top and bottoms faces diverge from one another to a point (lines 36-67, col. 2; lines 24-67, col. 3;lines 54-61, col. 5,figs. 1&2, for example).
.
              



 Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Metspalu (US 2001/0003043) and Weisbuch (US 2005/0201899), does not teach or fairly suggest a biochip device, as recited in claim 11, which comprises a hybridizing chamber disposed on the top face of the waveguide and surrounding the portion of the waveguide carrying the chromophore elements and a hybridizing fluid contained in said chamber.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above and upon further consideration, the prior art of Metspalu alone (i.e. 35 USC 102a1) and in combination with those cited prior art references indicated above (i.e. 35 USC 103) are provided in rejecting claims 1-10.
Further, as discussed above and upon further consideration, claims 1-12 are rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.
The Claim Interpretation under 35 USC 112 F/6th is maintained for those reasons discussed above along with citations to the corresponding structure(s) and equivalents thereof from Applicant’s specification.
Claims 11 and 12 are noted above as including allowable subject matter for the reasons discussed therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798